Mr. Chief Justice Carter delivered the opinion of the court: Taylor A. Snow prosecutes this appeal from an order and judgment of sale against his property, rendered in the county court of Cook county for delinquent taxes for the year 1915. All the objections raised in appellant’s brief, except with reference to the publication of the appropriation ordinance in the Chicago Evening Post, were raised in People v. Day, 277 Ill. 543, People v. Huey, id. 561, People v. Reinhold, id. 565, and People v. Sandberg Co. id. 567. The decisions in those cases are necessarily controlling here and the questions therein raised need no further discussion. Paragraph 64 of chapter 24 of the Illinois statutes provides among other things: “All ordinances of cities and villages * * * making any appropriation, shall, within one month after they are passed, be published at least once in a newspaper published in the city or village, or, if no such newspaper is published therein, by posting copies of the same in three public places in the city or village; and no such ordinance shall take effect until ten days after it is so published.” (Hurd’s Stat. 1916, p. 310.) The eleventh paragraph of section 1 of chapter 131 of the Illinois statutes provides: “The time within which any act provided by law is to be done shall be computed by excluding the first day and including the last, unless the last day is Sunday, and then it also shall be excluded.” (Hurd’s Stat. 1916, p. 2576.) The time for which any notice is to be given is computed in the same manner by section 6 of chapter ioo of the statutes. (Hurd’s Stat. 1916, p. 1802.) This court has held that where a statute provides that at least .ten days’ notice shall be given, in computing the time the first day is to be excluded and the last day included in the computation. (Gordon v. People, 154 Ill. 664; Brown v. City of Chicago, 117 id. 21.) The same rule of computation has also been applied in computing the last day for service to a given term of court. (Bowman v. Wood, 41 Ill. 203; Harper v. Ely, 56 id. 179; see to the same effect, Roan v. Rohrer, 72 id. 582, and Pugh v. Reat, 107 id. 440.) For authorities in other jurisdictions adopting the same rule of computation, see note to Halbert v. San Saba Springs Band Ass’n, 49 L. R A. 193. Counsel for appellant contends that all the taxes levied for the city of Chicago for 1915 are illegal for the reason that the appropriation ordinance passed by said city and published on January 29, 1915, did not become effective, as the only tax levy ordinance passed by said city was passed February 8, 1915; that therefore ten days had not intervened, as required by statute, before such ordinance could be enforced. Under the decisions already cited as to the rule to be adopted in computing time the ordinance in question became in full force and effect on February 8, 1915, hence this objection of counsel must be overruled. This in no way conflicts with the holding of this court in People v. Florville, 207 Ill. 79, cited and relied on by counsel for appellant. Counsel further insists that the publication of said ordinance on January 29 was insufficient; that it was not printed in all the copies of the Post issued on that day or in the main edition but only in a smaller number of copies delivered and sold at certain news stands, whereas, under the law, the said ordinance should have been printed in all the copies of the newspaper published on said publication day. The evidence in the record shows that on January 29 the Chicago Evening Post was a daily newspaper and was published on six different days each we^lc in seven editions daily,—that is, the noon edition at 9 ¡45 A. M., the afternoon edition at 11:20 A. M., the home edition at about 1 .-15 P. M., the market edition at 2:30, and three sporting editions at about 3 :oo, 4 :oo and 5 :oo P. M., respectively. The city of Chicago on January 5, 1915, entered into a contract with the Chicago Evening Post Company as to the official printing for the year 1915. The contract provided that said company should print all matters and things required by law or any city ordinance to be printed, in at least one edition of the Chicago Evening Post. All copies of that paper for January 29, 1915, bore a single number, (7651,) which refers to the number of days that the paper had been issued, each number denoting an issue. Articles on the editorial page and other general news are practically the same in all editions on a given day and are printed from the same type, but each edition has its distinctive feature. The noon edition of that date carried on its date column the words “Noon Edition,” and at the top of the first page, to the right of the title, the words “Official ' Newspaper of the City of Chicago.” It appears that each of said editions of the paper has its own list of subscribers, and the places where the copies are delivered are distinct and separate and the papers are kept distinct and separate in the office of the paper. It further appears that said appropriation ordinance appeared only in the noon edition of that date, which edition consisted of 6100 copies; that in a general way said copies were circulated in the central district of the. city, which would constitute the territory between the river on the north and Twelfth street on the south, the river on the west and the east side of Michigan boulevard on the east; that they were principally sold from news stands, but were also given circulation in all the leading clubs- and hotels of the city and delivered to regular subscribers; that the edition went to practically every news stand open at that hour in "the city of Chicago and was also on sale at the elevated railway stations,, and some of the papers were taken by passengers on railroad drains to other cities and to the suburbs; that the paper is not limited in its circulation to any particular class' of people but that it went out generally to the public as a newspaper. Section 5 of chapter ioo provides: “When any notice is required by law or contract to be published in a newspaper (unless otherwise expressly provided in the contract) it shall be intended to be in a secular newspaper of general circulation, published in the city, town or county, or some paper specially authorized by law to publish legal notices, in the city, town or county.” (Hurd’s Stat. 1916, p. 1802.) The question involved under this objection is whether said noon edition is a newspaper of general circulation in the city of Chicago. In Pentzel v. Squire, 161 Ill. 346, the court, in construing this statute as to publication, held that the Chicago Law Journal Weekly was such a newspaper, when it- was shown that it was a newspaper of 16 pages, 12% inches in length and 10 inches in width, published each week on Friday and circulated among lawyers and laymen; that besides the reports of decisions of courts of record, of courts of review and of appellate jurisdiction and a digest of cases, it contained news of a general nature of current events and of general importance to the public, its average weekly circulation being 3875 copies. It was said in that case in discussing the proper construction of this statute, that upon substantially the same evidence as contained therein this court had held in Kerr v. Hitt, 75 Ill. 51, Railton v. Lauder, 126 id. 219, and Maass v. Hess, 140 id. 576, that certain papers were secular newspapers of general circulation within the meaning of said section 5. A like holding was made in Miller v. Barto, 247 Ill. 104, with reference to a paper similar to the Chicago Law Journal. On the facts and reasoning in those cases the conclusion necessarily follows that this publication in the noon edition of the Chicago Evening Post was a publication in a secular newspaper of general circulation, as required by the statute. Surely such publication comes within the letter and spirit of the statute as being a secular newspaper of general circulation as much as did the Chicago Legal. News, the Chicago Law Bulletin or the National Corporation Reporter, which were so held by this court in the decisions cited. The authorities from other jurisdictions cited and relied on by counsel for appellant cannot be held conclusive here, because the statutes construed in most other jurisdictions are different in wording from said section 5, and because in many of those cases the facts as to the circulation of the newspapers there in question were very different from the facts presented in this record. To hold as contended by appellant would .make it necessary to publish in every edition of a newspaper for a given day in the city of Chicago, no matter how large or how general the circulation of any edition. Such a requirement would cost much more than to publish in one edition, and would serve no reasonable purpose. . We do not so construe the statute. This objection of appellant was therefore rightly overruled by the trial court. For the reasons given in this opinion and in the opinions in People v. Day, supra, People v. Huey, supra, People v. Reinhold, supra, and People v. Sandberg Co. supra, the judgment in this case is affirmed in part and reversed in part and remanded for further proceedings in harmony with the views and conclusions reached herein and in the decisions last cited. Reversed in part and remanded.